 8:19-cv-00562-RGK-PRSE Doc # 20 Filed: 01/07/21 Page 1 of 2 - Page ID # 272




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DE'ARIS R. TRICE,

                   Petitioner,                              8:19CV562

      vs.
                                                MEMORANDUM AND ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services;

                   Respondent.


      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis (“IFP”). (Filing 19.) Petitioner filed a Notice of Appeal (filing 17)
on January 6, 2021. Petitioner appeals from the court’s Memorandum and Order
and Judgment dated December 3, 2020 (filings 14 & 15), in which the court
dismissed his habeas petition with prejudice.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

            (3) Prior Approval. A party who was permitted to proceed in
            forma pauperis in the district-court action, or who was
            determined to be financially unable to obtain an adequate
            defense in a criminal case, may proceed on appeal in forma
            pauperis without further authorization, unless:

                   (A) the district court--before or after the notice of appeal
                   is filed--certifies that the appeal is not taken in good faith
                   or finds that the party is not otherwise entitled to proceed
                   in forma pauperis and states in writing its reasons for the
                   certification or finding . . . .
 8:19-cv-00562-RGK-PRSE Doc # 20 Filed: 01/07/21 Page 2 of 2 - Page ID # 273




     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Appeal in Forma Pauperis (filing 19) is granted.

      Dated this 7th day of January, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
